03/30/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs March 21, 2017 at Knoxville

             STATE OF TENNESSEE v. ROOSEVELT PITTS, III

                Appeal from the Circuit Court for Rutherford County
                         No. F-73282 David M. Bragg, Judge
                     ___________________________________

                           No. M2016-01879-CCA-R3-CD
                       ___________________________________


The Defendant, Roosevelt Pitts III was convicted of robbery, three counts of reckless
endangerment, leaving the scene of an accident, and vandalism. The trial court sentenced
the Defendant to an effective eighteen years in prison. On appeal, the Defendant argues
that the State discriminated against prospective jurors by excusing them for race-based
reasons and that the State engaged in prosecutorial misconduct during closing arguments.
The State contends that the Defendant has waived these issues by providing this court
with an insufficient record. Because the record provided for review is insufficient to
allow us to consider the issues raised, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which TIMOTHY L.
EASTER and J. ROSS DYER, JJ., joined.

Gerald L. Melton, District Public Defender, and Russell N. (Rusty) Perkins, Assistant
Public Defender, for the appellant, Roosevelt Pitts, III.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and Shawn Puckett,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

      The appellate record does not contain transcripts of the jury selection, trial, or
sentencing hearing, but we are able to glean the following facts from the technical record.
The Defendant was indicted for one count of robbery, two counts of aggravated assault,
one count of reckless endangerment, one count of leaving the scene of a property damage
accident, one count of vandalism over $10,000, and one count of carjacking. Following a
jury trial, the Defendant was found guilty of one count of robbery, three counts of
reckless endangerment, one count of leaving the scene of an accident, and one count of
vandalism over $1,000. The Defendant was sentenced to ten years in prison for robbery,
four years in prison for each reckless endangerment conviction, eleven months and
twenty-nine days in prison for leaving the scene of an accident, and eight years in prison
for vandalism. The trial court ran the reckless endangerment, leaving the scene of an
accident, and vandalism sentences concurrently to each other and consecutively to the
robbery sentence, for an effective sentence of eighteen years. After a hearing, the trial
court denied the Defendant’s motion for a new trial.

                                       ANALYSIS

      On appeal, the Defendant argues that the State purposefully discriminated against
prospective jurors during jury selection who were African-American in violation of
Batson v. Kentucky, 476 U.S. 79 (1986). The Defendant also argues that the State
engaged in prosecutorial misconduct by giving improper closing arguments. The State
contends that the Defendant waived appellate review of his arguments by failing to
provide this court with a sufficient record.

       The appellant bears the burden of preparing a full and complete record for
appellate review. State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983); see Tenn. R. App.
P. 24(b). “What is in the record sets the boundaries for what the appellate courts may
review, and thus only evidence contained therein can be considered.” State v.
Bobadilla, 181 S.W.3d 641, 643 (Tenn. 2005) (citation omitted). When no evidence is
preserved in the record for review, the appellate court may not consider the issue. State
v. Goodwin, 909 S.W.2d 35, 43 (Tenn. Crim. App. 1995). Where an argument is noted
but not transcribed and the record is missing a transcript of the proceedings relevant to
an issue presented for review or portions of the record upon which the party relies,
appellate review of the argument is waived. See State v. Mickens, 123 S.W.3d 355, 387
(Tenn. Crim. App. 2003) (citing State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993)).
Given a record that lacks any transcripts to provide a basis for proper review, the
appellate court must presume that the trial court’s determination of the issue was correct.
State v. Griffis, 964 S.W.2d 577, 592-93 (Tenn. Crim. App. 1997).

       The record provided to this court for appellate review includes the warrants, the
indictments, the Defendant’s motion for a new trial, his addendum to the motion for a
new trial, the trial court’s order denying the motion for a new trial, the transcript of the
proceedings on the motion for a new trial, the judgments, and the notice of appeal. The
record ultimately does not include the portions relevant to the Defendant’s arguments on
appeal: transcripts of the jury selection process, the trial, and the closing arguments.
                                           -2-
Accordingly, we hold that both of the Defendant’s arguments are waived. Mickens, 123
S.W.3d at 387.

                                  CONCLUSION

     Based upon our review of the record and the applicable law, we affirm the
judgments of the trial court.




                                           ___________________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                        -3-